In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-22-00343-CV


                          IN THE INTEREST OF A.H., A CHILD

                            On Appeal from the 140th District Court
                                   Lubbock County, Texas
            Trial Court No. 2017-524,413, Honorable Doughlas H. Freitag, Presiding

                                    December 2, 2022
                             MEMORANDUM OPINION
                 Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


       Appellant, H.H., appeals from the trial court’s Order of Termination, terminating her

parental rights to her child, A.H. We dismiss the untimely appeal for want of jurisdiction.

       The trial court signed the Order of Termination on June 27, 2018. A notice of

appeal was, therefore, due within twenty days after the order was signed, by July 17,

2018. See TEX. R. APP. P. 26.1(b), 28.4(a). H.H. filed a notice of appeal on November

14, 2022.

       A timely notice of appeal is essential to invoking this Court’s jurisdiction. See TEX.

R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex. 1997).
Notwithstanding that the Texas Supreme Court has directed us to construe the Rules of

Appellate Procedure reasonably and liberally so that the right of appeal is not lost by

imposing requirements not necessary to effectuate the purpose of those rules, we are

prohibited from enlarging the time for perfecting an appeal in a civil case. See Verburgt,

959 S.W.2d at 616–17; TEX. R. APP. P. 2 (providing that appellate courts may not suspend

a rule’s operation or order a different procedure to alter the time for perfecting an appeal).

       By letter of November 17, 2022, we notified H.H. that her notice of appeal appeared

untimely and directed her to show how we have jurisdiction over the appeal. H.H. has

filed a response but has failed to demonstrate grounds for continuing the appeal.

       Because H.H.’s late notice of appeal failed to invoke the jurisdiction of this Court,

we dismiss her appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                         Per Curiam




                                              2